DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant's amendment and remarks filed on 09/16/2021 are acknowledged.
Claims 15, 26, 69-70, 72-73, 109-113 and 120-136 are pending. 


3. Applicant is invited to clarify the statement that “Applicant disagrees with the withdrawal of the Restriction Requirement” at page 7 of the Remarks.  If Applicant prefers the inventions directed to checkpoint inhibitors recited in claim 121 not to be rejoined, claim 121 can be withdrawn from further consideration as being drawn to nonelected inventions.



4. The following is a quotation of 35 U.S.C. 112(d): 
REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5. Claims 125 and 127 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claim 125 depends on claim 124 which is limited to a freeze of about 30 seconds, whereas claim 125 encompasses a freeze of between 30 seconds and 3 minutes.



Therefore, dependent claims 125 and 127 may be infringed without infringing the respective base claims, and as such, claims 125 and 127 fail to further limit, and fail to include all the limitations of the claim upon which they depend.

Applicant may cancel the claims, amend the claims to place them in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.



6. The following is a quotation of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7. Claims 125 and 128 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  This is a New Matter rejection.

Applicant does not point out the support for the newly added claims, and the specification as-filed or original claims do not appear to provide adequate written description of the newly added limitation of a freeze which is “between 30 seconds and 3 minutes” long.



Applicant is required to cancel the New Matter in the response to this Office Action.  Alternatively, Applicant is invited to clearly point out the written support for the newly added limitations.



8. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



s 15, 26, 69-70, 72-73, 109-110, 112-113, 120, 122-125, 127-130 and 132-136 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Rosenberg et. al. (2015), Har-Noy (US 20130101551), “Onik ‘618” (US 20150150618), “Onik ‘348” (US 6379348) (all of record), and Li et al. (US 20090028857) (see each document in its entirety). 

Independent claim 15 is directed to a method of treating a tumor comprising:
intratumorally administering a CTLA-4 inhibitor, a PD-1 inhibitor, and GM-CSF;
and ablating the tumor using RF-EMB and cryoablation.

Independent claim 128 is directed to a method of treating a tumor comprising:
intratumorally administering a CTLA-4 inhibitor, a PD-1 inhibitor, and GM-CSF;
and ablating the tumor using cryoablation
which consists of a single freeze cycle of between 30 seconds and 3 minutes.

Rosenberg teaches a method of treating a tumor comprising:
intratumorally administering a CTLA-4 inhibitor and a PD-1 inhibitor;
and ablating the tumor using cryoablation.

Har-Noy teaches a method of treating a tumor comprising:
administering GM-CSF; 
and ablating the tumor using cryoablation.

Li teaches a method of treating a tumor comprising:
intratumorally administering a PD-1 inhibitor and GM-CSF.

Onik ‘618 teaches a method of treating a tumor comprising:
intratumorally administering a CTLA-4 inhibitor;
and ablating the tumor using RF-EMB.

Onik ‘348 teaches a method of treating a tumor comprising:

using a probe capable of both RF ablation and cryoablation.

Specifically, Rosenberg teaches that in multiple tumor types that intra-tumoral CTLA-4 and PD-1 blockade combined with cryoablation of a primary tumor can cause regression of secondary tumors at a distant site.  From past clinical experience, secondary tumors are unlikely to be affected by cryoablation alone, whereas the combination treatment is sufficient to cause complete cancer regression and tumor rejection.  Cryoablation combined with CTLA-4 and PD-1 blocking antibodies ipilimumab, nivolumab, and pembrolizumab, by direct injection into the ablated tumor, will enhance anti-tumor immunity and rejection of tumor metastases.

Har-Noy teaches methods of treating cancer by performing ablation, such as cryoablation, of at least a portion of a tumor, followed by intratumoral administration of a composition comprising GM-CSF (e.g. [0021], [0027], [0029], [0034], [0037], [0046]-[0048]).  The composition may also comprise immune checkpoint activators such as CD40L (e.g. [0025], [0027]), and cytokines including IL-2, IL-6, IL-12, TNF, and/or IFN-gamma (e.g. [0021]).  Har-Noy further teaches that cryoablation was performed at -187 degrees C (e.g. [0047]), using one or two freeze-thaw cycles (e.g. [0048]). 

Li teaches a method of cancer immunotherapy comprising intratumorally administering a combination of GM-CSF-expressing cells and a PD-1 inhibitor (e.g. claims 1, 2, 21, 24, 27 and 30), wherein the combination has  enhanced therapeutic efficacy relative to each agent alone (e.g. claim 1).

Onik ‘618 teaches a method for creating radio-frequency electrical membrane breakdown (RF-EMB) for ablation of cancerous tissue in humans (e.g. the Title, [0003], [0017]).  According to Onik, the advantage of the method is its ability to spare normal structures in the treatment zone (e.g. [0005]-[0006], [0010]).  The procedure results in disrupting cellular membranes of the target tissue and exposing the intracellular components and membrane antigens to the immune system, thereby activating an 

Onik ‘348 teaches a combined electrosurgical-cryosurgical instrument for tissue ablation capable of both cryoablation and radiofrequency (RF) tissue ablation (e.g. the Claims and Figs. 1-6).  In the “Background of the Invention” section, Onik teaches that radiofrequency ablation and cryoablation have different and potentially complimentary advantages for destroying tumor tissue.  A tissue ablation instrument that can be used to produce both a cryolesion and a radiofrequency lesion would be highly desirable, because it would permit to make both types of lesions in a given area of tissue without having to remove the first ablation instrument and insert a second ablation instrument in the same place.  Such an instrument may provide the added benefit of facilitating creation of hybrid lesions which exhibit the advantageous characteristics of both cryolesion and radiofrequency lesions.  Onik ‘348 further teaches that tissue ablation time may vary from about 20 seconds to about 20 minutes. Typically, the tissue is ablated from 5 to 15 minutes depending upon the size of the region to be ablated (e.g. column 10, first paragraph).

The length of the freeze cycle of about 30 seconds recited in claims 124-125 and 128-129 is essentially equivalent to the time of about 20 seconds or higher taught by Onik ‘348.  It is also clear from the teachings that adjusting the time of the freeze cycle depending upon the size of the region to be ablated was within the skill in the art.

The references provide both motivation to combine the elements as recited in the present claims, and an expectation of success in doing so.  To reiterate, Rosenberg teaches that combining cryoablation with intratumoral injection of inhibitors of CTLA-4 and PD-1 results in rejection of metastases which is not achieved by cryoablation alone.  Li teaches that combining intratumoral administration of GM-CSF and PD-1 inhibitor 

Accordingly, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



10. Claim 111 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg, Har-Noy, Li, Onik ‘618 and Onik ‘348 as applied to claim 15 in section 9 above, and further in view of Korman et al. (US 20020086014), Sharma et al. (US 20140234296), or Heslet et al. (US 20160346354) (all of record).

Claim 111 would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, because the recited concentrations are similar to those used in the art, as exemplified by Korman (anti-CTLA4 antibody at 5 mg/ml, see [0355]), Sharma (anti-PD-1 antibody at 25 mg/ml; see [0024]), and Heslet (GM-SCF at 1 mcg/ml, or 1000 pg/ml; see claim 36).



11. Claim 121 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg, Har-Noy, Li, Onik ‘618 and Onik ‘348 as applied to claim 15 in section 9 above, and further in view of Yeung et al. (US 20180318365; of record).

Claim 121 would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, because intratumoral administration of .



12. Claims 126 and 131 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg, Har-Noy, Li, Onik ‘618 and Onik ‘348 as applied to claims 15 and 128 in section 9 above, and further in view of Zabinski (US 20070031338).

Claims 126 and 131 would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, because temperatures of about -30 degrees C were known to be effective in cryoablation procedures (e.g. Zabinski at [0003]).




13. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



14. Claims 15, 26, 69-70, 72-73, 110-112, 120-123 and 125-127 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/804733, published as US 20200277379 (of record).

The rejection set forth in section 22 of the previous office action is maintained for the reasons of record, as it applies to the amended and newly added claims, and is incorporated by reference herein as if reiterated in full.

provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



15. Claims 15, 26, 69-70, 72-73, 110, 112-113 and 123-136 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/597230, published as US 20200040095 (of record).

The rejection set forth in section 22 of the previous office action is maintained for the reasons of record, as it applies to the amended and newly added claims, and is incorporated by reference herein as if reiterated in full.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



16. Conclusion: no claim is allowed.



17. The following prior art is cited of record but not presently relied upon:

US 20110217270 teaches that tumor cryoablation is typically achieved by freezing the tissue to -40 degrees C for 3 minutes, or -60 degrees C for 1 minute [0114].

US 20160338754 teaches that cryosurgical procedures can be performed with freeze times in ranges of about 15 seconds to 5 minutes [0008].



US 20170274011 teaches that cryoablation is typically performed at about -30 to -100 degrees C [0204].



18. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



19. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ILIA I OUSPENSKI/            Primary Examiner, Art Unit 1644